Case: 14-50928   Document: 00513643724    Page: 1   Date Filed: 08/18/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                        Fifth Circuit

                                                                        FILED
                                                                    August 18, 2016
                                No. 14-50928
                                                                     Lyle W. Cayce
                                                                          Clerk
WHOLE WOMAN’S HEALTH; AUSTIN WOMEN’S HEALTH CENTER;
KILLEEN WOMEN’S HEALTH CENTER; NOVA HEALTH SYSTEMS, doing
business as Reproductive Services; SHERWOOD C. LYNN, JR., M.D., on
behalf of themselves and their patients; PAMELA J. RICHTER, D.O., on behalf
of themselves and their patients; LENDOL L. DAVIS, M.D., on behalf of
themselves and their patients,

                              Plaintiffs-Appellees – Cross-Appellants

v.

JOHN HELLERSTEDT, M.D., Commissioner of the Texas Department of
State Health Services, in his Official Capacity; MARI ROBINSON, Executive
Director of the Texas Medical Board, in her Official Capacity,

                              Defendants-Appellants – Cross-Appellees


                Appeal from the United States District Court
                     for the Western District of Texas


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:
      In light of Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016),
Texas Health and Safety Code section 171.0031(a)(1), enacted by Act of July
12, 2013, 83d Leg., 2d C.S., ch. 1, § 2, 2013 Tex. Gen. Laws 5013, 5013-14,
which requires a physician performing an abortion to have active admitting
privileges at a hospital within 30 miles of the location of the abortion, along
with its implementing regulations, 25 Tex. Admin. Code §§ 139.53(c)(1),
    Case: 14-50928     Document: 00513643724    Page: 2   Date Filed: 08/18/2016



                                 No. 14-50928
139.56(a)(1), is unconstitutional and may not be enforced. Also in light of Whole
Woman’s Health, the second sentence of Texas Health and Safety Code section
245.010(a) enacted by Act of July 12, 2013, 83d Leg., 2d C.S., ch. 1, § 4, 2013
Tex. Gen. Laws 5013, 5017, which requires abortion-facility regulations to
meet the minimum standards of ambulatory surgical centers, along with its
implementing regulation 25 Tex. Admin. Code § 139.40, is unconstitutional
and may not be enforced.
      This order does not enjoin the enforcement of any statute or regulation
not specified above.
      The judgment of the district court is vacated and the case is remanded
for further proceedings not inconsistent with this opinion.
      VACATED AND REMANDED.




                                       2